WALKER, Justice:
This is an appeal from a decision of the Circuit Court of the First Judicial District of Hinds County, Mississippi, reversing an order of the City Council of Jackson, Mississippi, which had denied a petition to rezone the subject property from residential to commercial.
The appellant filed a brief pointing out apparent errors committed by the lower court. The appellee failed to file a brief or any response to appellant’s assignments of error.
This Court has recognized that the failure of the appellee to file a brief is tantamount to a confession of error and will be accepted as such. Since an answer to the appellant’s brief cannot be safely made by us without our briefing the appellee’s side of the case, which we are not called upon to do, the judgment of the lower court will be reversed. Gulf, M. & O. R. Co. v. Webster County, 194 Miss. 660, 13 So.2d 644 (1943).
When the case before us has been thoroughly briefed by appellant with a clear statement of the facts, and with apt and applicable citation of authorities so that the brief makes out an apparent case of er*509ror, we are not obliged to look to the record or to search through it to find something by which to avoid the force of appellant’s argument, but we will accept appellant’s brief as confessed. W. T. Raleigh Co. v. Armstrong, 165 Miss. 380, 140 So. 527 (1932).
We have meticulously considered the brief of the appellant, as well as the record, and we cannot say that we can with entire confidence affirm this case.
For the above reasons, we therefore reverse the judgment of the circuit court and reinstate the order of the City Council.
Reversed and order of City Council reinstated.
GILLESPIE, C. J., and SMITH, ROBERTSON and BROOM, JJ., concur.